                           EXHIBIT A




Case 16-11767-CMA   Doc 2035-1   Filed 03/04/19   Ent. 03/04/19 16:53:03   Pg. 1 of 8
                                    BYLAWS OF THE
                      OFFICIAL UNSECURED CREDITORS' COMMITTEE
                               IN THE CHAPTER 11 CASE OF
                          NORTHWEST TERRITORIAL MINT, LLC


                                         Dated May 13, 2016

                                      Case No. 16-11767-CMA

                    Pending in the UNITED STATES BANKRUPTCY COURT
                       for the WESTERN DISTRICT OF WASHINGTON
                                         (the "Court")

                                             ARTICLE I

                                                Name

             1.1   This committee shall be known as the Official Unsecured Creditors'
Committee of Northwest Territorial Mint, LLC, and is referred to in these bylaws as the
"Committee."

                                            ARTICLE II

                                               Purpose

              2.1     The purpose of the Committee is to represent the interests of creditors
holding unsecured claims in the chapter 11 case of Northwest Territorial Mint, LLC.

                                            ARTICLE III

                                       Committee Membership

               3 .1   Appointment. The members of the Committee shall be those persons
appointed by the United States trustee or ordered to be appointed by the Court.

               3.2    Representatives. Each member shall designate a primary representative and
may designate an alternative representative and an attorney to attend and participate in Committee
and subcommittee meetings and to exercise all the member's powers. A member may change its
designated representative at will by giving written notice of any such change to the co-chairs of the
Committee, with copies to the Committee secretary and the Committee lawyer. Richard H. Pehl
and Paula Pehl are together a member of the Committee.

                3.3     Proxies. A member of the Committee may, by written proxy, authorize any
other member of the Committee to vote on its behalf and in its absence with respect to any specific
issue or with respect to all matters that may arise at a Committee or subcommittee meeting.

              3 .4  Vacancy. If a member resigns or is removed, and the Committee desires to
nominate a replacement member, it shall, as soon as practicable, notify the United States trustee of

                                                -1-
                                                                                             70096032.1


 Case 16-11767-CMA         Doc 2035-1      Filed 03/04/19     Ent. 03/04/19 16:53:03      Pg. 2 of 8
its recommendation. When appointed, any replacement member shall have all the rights and duties
of an original member, but shall not act on any subcommittee until appointed by the chair. An
original member, or other resigning or removed member, shall not retain any rights as a Committee
member, and shall specifically not have the right to participate in and vote on matters before the
Committee.

                                             ARTICLE IV

                                                 Officers

                4.1     The officers of the Committee shall be a chair and a secretary, each to be
elected by a majority vote of the Committee and each to serve until replaced by a majority vote of
the Committee. The chair shall be the primary representative of members of the Committee. The
co-chairs shall be William L. Hanson and David L. James. If there is more than one chair, any co-
chair may fulfill the duties designated to the "chair" below. The secretary shall be Mark Northrup,
Geoffrey Groshong, and John Knapp, the lawyers for the Committee.

                                             ARTICLE V

                                           Duties of Officers

               5.1     Chair. The chair shall:

                       (a)      Notify members of meetings of the Committee and subcommittee;

                       (b)      Preside at the meetings of the Committee;

                       (c)      Cause agendas to be prepared for the meetings of the Committee;

                       ( d)     Appoint appropriate subcommittees;

                       (e)   Serve as ex officio members of all subcommittees to which the chair
is not appointed as a member; and

                     (f)     Perform such other duties as may be delegated to the chair by the
Committee that are not inconsistent with these bylaws.

               5.2     Secretary. The secretary shall:

                    (a)     Prepare and distribute in advance of each meeting an agenda for each
meeting of the Committee and subcommittees;

                       (b)      Notify members of meetings of the Committee and subcommittees if
so directed by the chair;

                      (c)   If requested by the chair, make the physical arrangements appropriate
for meetings of the Committee and subcommittees, including telephonic meetings;




                                                  -2-
                                                                                            70096032.1


 Case 16-11767-CMA            Doc 2035-1    Filed 03/04/19      Ent. 03/04/19 16:53:03   Pg. 3 of 8
                     (d)    Cause attendance rosters for meetings of the Committee and
subcommittees to be completed, and retain all attendance rosters;

                     ( e)    Take, transcribe, and distribute the minutes of each meeting of the
Committee and subcommittees to the members of the Committee, to the professionals employed
generally by the Committee, and to such other persons as the Committee may direct; and

                        (f)     Perform such other duties as may be directed by the Committee and
that are not inconsistent with these bylaws.

                                            ARTICLE VJ

                                           Subcommittees

               6.1   Generally. If the Committee determines that its work would be facilitated
thereby, the Committee may, by majority vote, from time to time, establish one or more
subcommittees.

               6.2    Appointment. Each subcommittee shall consist of two or more members
appointed by the chair and shall be presided over by a subcommittee chair selected by the
Committee chair.

              6.3     Powers and Duties. Subject only to the basic responsibilities of members of
the Committee, which may not be abdicated, each subcommittee so established shall have those
duties and may exercise those powers delegated by the Committee to such subcommittee.

                6.4    Meetings. Notices of and procedures for meetings, and requirements for
quorums, shall be as provided by these bylaws or, in the absence of provision herein, as prescribed
by the chair of each subcommittee. Meetings of any subcommittee may be called by the chair or
any two members of the subcommittee.

                                           ARTICLE VII

                                              Meetings

               7 .1     Place f Meeting. Regular or special meetings of the Committee shall be
held at any place that has been designated from time to time by the Committee. In the absence of
such designation, meetings shall be held at the offices of Miller Nash Graham & Dunn LLP, Seattle,
Washington.

                 7.2    Regular Meeting. Regular meetings of the Committee may be held without
call or notice, at such dates, times and places as may be fixed by the Committee. Regular meetings
shall initially be scheduled for telephonic participation every Friday at 2:00 p.m., Pacific Standard
Time.

              7.3      pecial Meetings. Special meetings of the Committee for any purpose or
purposes may be called at any time by the chair or any two members of the Committee.



                                                -3-
                                                                                             70096032.1


 Case 16-11767-CMA         Doc 2035-1      Filed 03/04/19     Ent. 03/04/19 16:53:03      Pg. 4 of 8
                7.4     Notice. Special meetings of the Committee shall be held upon at least 24
hours' notice, given by e-mail. Any such notice shall be addressed or delivered to the primary
representative (or in such representative's absence, to the alternate representative) of each member
at the address shown on the Committee roster. Any other written notice shall be deemed to have
been given at the time it is personally delivered to the recipient or actually transmitted by the person
giving the notice by e-mail, or other electronic means, to the recipient. Oral notice shall be deemed
to be given at the time it is communicated in person or by telephone to the recipient.

                7.5    Waiver of Notice. Notice of a meeting need not be given to any member
whose representative signs a waiver of notice or a written consent to the holding of a special
meeting, whether before or after the meeting, or whose representative signs an approval of the
minutes thereof, or attends the meeting without protesting prior thereto or at its commencement the
lack of notice to such member. A consent sent by e-mail and identifying the name of the sender
shall be deemed by these bylaws to be a signed, written consent by the sender. All such waivers,
consents and approvals shall be made a part of the minutes of the special meeting.

               7.6     Participation in Meetings by Conference Telephone. Representatives of
members of the Committee may participate in a meeting of the Committee, or any subcommittee
thereof, through the use of a conference telephone, so long as all participants in such meeting can
hear and communicate with one another.

                7. 7    Quorum. A majority in number of the members of the Committee, or of any
subcommittee, as the case may be, present by a duly authorized representative constitutes a quorum
of the Committee or of a subcommittee for the transaction of business at a meeting, except to
adjourn as provided in Section 7.9 below. Except as otherwise required by these bylaws, every act
or decision done or made by a majority of the members at a meeting duly held at which a quorum is
present shall constitute the act of the Committee or subcommittee. A meeting at which a quorum
was initially present may continue to transact business notwithstanding the withdrawal of members,
if any action taken is approved by at least a majority of the required quorum for such meeting.

                7.8    Attendance at Meetings. Meetings of the Committee or of any subcommittee
may be attended by the duly authorized representatives and attorneys of members, the secretary (if
not a member), and professionals employed by the Committee, provided that, by majority vote of
the Committee or subcommittee, any person may be invited to attend any meeting or portion thereof
as the guest of the Committee or subcommittee.

                7.9    Adjournment. A majority of the members present by a duly authorized
representative, whether or not a quorum is present, may adjourn any meeting of the Committee or a
subcommittee to another time and place. If a meeting is adjourned for less than 24 hours, notice of
the time and place of holding the adjourned meeting need not be given to absent members. If a
meeting is adjourned for more than 24 hours, reasonable notice of the time and place of holding the
adjourned meeting shall be given to the members who were not present at the time of the
adjournment.

                7.10 Unanimous Action Without a Meeting. Any action required or permitted to
be taken by the Committee or any subcommittee may be taken without a meeting if all the members
thereof shall consent to such action. Such consent shall have the same effect as a unanimous vote of
the Committee or subcommittee and a record thereof shall be kept by the secretary in the same


                                                 -4-
                                                                                               70096032.1


 Case 16-11767-CMA          Doc 2035-1      Filed 03/04/19     Ent. 03/04/19 16:53:03       Pg. 5 of 8
manner as minutes of the meetings of the Committee or any subcommittee. Such consent may be
provided by email or facsimile communication.

                7.11 Emergency Action Without a Meeting. Any action required or permitted to
be taken by the Committee or any subcommittee may be taken without a meeting if the chair and
the Committee lawyer determine that an emergency exists justifying such action without a meeting
and if a majority of the members consent to such action. The statement of the circumstances
constituting the emergency shall be signed by the chair and the Committee lawyer, and a record of
the vote of the Committee shall be kept by the secretary in the same manner as minutes of the
meeting of the Committee or any subcommittee.

               7.12 Actions by the Chair without a meeting. The chair, with the agreement of the
Committee lawyer, may take action on behalf of the Committee without the necessity for specific
approval by the Committee when the amount at issue is less than $25,000.

               7.13 Conflicts oflnt rest. Any Committee member whose interests conflict with
those of general unsecured creditors with regard to an issue on which the Committee considers
taking action shall disclose the conflict to the Committee and abstain from deliberating or voting on
the issue.

                                           ARTICLE VIII

                                           Confidentiality

                8.1    Committee members shall keep all communications obtained in the course of
their service on the Committee confidential to themselves and to the lawyers for the Committee.

                                            ARTICLE IX

                                      Amendments of Bylaws

              9 .1    These bylaws may be amended only by the vote of a majority of the members
of the Committee.



                             [Certification and signature pages follow.]




                                                -5-
                                                                                             70096032.1


 Case 16-11767-CMA         Doc 2035-1      Filed 03/04/19     Ent. 03/04/19 16:53:03      Pg. 6 of 8
                                       CERTIFICATION

              The undersigned certify that they are the duly elected and acting chair, secretary
and members of the Committee, and that the foregoing is a true and correct copy of the bylaws
duly adopted by the Committee at a meeting of the Committee held on May_, 2016.



Dated:

                                              William L. Hanson
                                              Co-Chair of the Committee


Dated:


                                              David L. James
                                              Co-Chair of the Committee


Dated:


                                              Larry Chiappellone
                                              Member of the Committee


Dated:


                                              Thomas Seip
                                              Member of the Committee


Dated:


                                              Donald M. Wright, DDS
                                              Member of the Committee


                                              Young deNormandie PC
                                              Member of the Committee
Dated: - - - - - - - -

                                              By:
                                                      John G. Young



                                               -1-
                                                                                         70096032.1


Case 16-11767-CMA        Doc 2035-1      Filed 03/04/19     Ent. 03/04/19 16:53:03      Pg. 7 of 8
Dated:
                                     Richard H. Pehl
                                     Member of the Committee


Dated:
                                     Paula Pehl
                                     Member of the Committee




Dated: - - - - - - - -
                                     Mark D. Northrup
                                     Secretary and Lawyer for the Committee
                                     Miller Nash Graham & Dunn LLP




Dated:
                                     Geoffrey Groshong
                                     Secretary and Lawyer for the Committee
                                     Miller Nash Graham & Dunn LLP




Dated: - - - - - - - -
                                     John R. Knapp, Jr.
                                     Secretary and Lawyer for the Committee
                                     Miller Nash Graham & Dunn LLP




                                      -2-
                                                                               70096032.1


Case 16-11767-CMA   Doc 2035-1   Filed 03/04/19   Ent. 03/04/19 16:53:03      Pg. 8 of 8
